                                                                               Entered on Docket
                                                                               June 06, 2019
                                                                               EDWARD J. EMMONS, CLERK
                                                                               U.S. BANKRUPTCY COURT
                                                                               NORTHERN DISTRICT OF CALIFORNIA


                                1   WEIL, GOTSHAL & MANGES LLP
                                    Stephen Karotkin (pro hac vice)     Signed and Filed: June 5, 2019
                                2   (stephen.karotkin@weil.com)
                                    Ray C. Schrock, P.C. (pro hac vice)
                                3   (ray.schrock@weil.com)
                                    Jessica Liou (pro hac vice)         ________________________________________
                                4   (jessica.liou@weil.com)             DENNIS MONTALI
                                    Matthew Goren (pro hac vice)        U.S. Bankruptcy Judge
                                5   (matthew.goren@weil.com)
                                    New York, NY 10153-0119
                                6   Tel: (212) 310-8000
                                    Fax: (212) 310-8007
                                7
                                     KELLER & BENVENUTTI LLP
                                8    Tobias S. Keller (#151445)
                                     (tkeller@kellerbenvenutti.com)
                                9    Jane Kim (#298192)
                                     (jkim@kellerbenvenutti.com)
                               10    650 California Street, Suite 1900
                                     San Francisco, CA 94108
                               11    Tel: (415) 496-6723
                                     Fax: (415) 636-9251
                               12
                                    Attorneys for Debtors and Debtors in Possession
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                              UNITED STATES BANKRUPTCY COURT
                               14
      767 Fifth Avenue




                                                              NORTHERN DISTRICT OF CALIFORNIA
                               15
                                                                      SAN FRANCISCO DIVISION
                               16
                                    In re:                                              Bankruptcy Case No. 19-30088 (DM)
                               17
                                                                                        Chapter 11
                                    PG&E CORPORATION,                                   (Lead Case)
                               18
                                              - and -                                   (Jointly Administered)
                               19
                                    PACIFIC GAS AND ELECTRIC                            ORDER GRANTING STIPULATION
                               20   COMPANY,                                            BETWEEN DEBTORS AND
                               21                                                       CALIFORNIA STATE AGENCIES
                                                                 Debtors.               EXTENDING TIME TO RESPOND TO
                               22                                                       APPLICATION OF DELOITTE &
                                     Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company          TOUCHE LLP
                               23   Affects both Debtors
                                                                                        Re: Dkt. No. 1784
                               24   * All papers shall be filed in the lead case,
                                    No. 19-30088 (DM)                                   [No Hearing Requested]
                               25

                               26

                               27

                               28


                             Case: 19-30088      Doc# 2429       Filed: 06/05/19     Entered: 06/06/19 12:03:44   Page 1 of
                                                                              3
                                1          The Court having considered the Stipulation Between Debtors and California State

                                2   Agencies Extending Time to Respond to Application of Deloitte & Touche LLP (“Stipulation”),

                                3   entered into by PG&E Corporation and Pacific Gas and Electric Company, as debtors and
                                4
                                    debtors in possession (collectively, the “Debtors”), on the one hand, and California Department
                                5
                                    of Toxic Substances Control, California Department of Water Resources acting by and though
                                6
                                    the California Energy Resources Scheduling Division and on behalf of the State Water Project,
                                7
                                    State Water Resources Control Board, Regional Water Quality Control Boards, State Energy
                                8

                                9   Resources Conservation and Development Commission, California Department of Forestry and

                               10   Fire Protection (CAL FIRE), California Coastal Commission, California Air Resources Board,
                               11   Department of Parks and Recreation, San Francisco Bay Conservation and Development
                               12
                                    Commission, Department of Housing and Community Development, Central Valley Flood
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    Protection Board, High Speed Rail Authority, and California Department of Fish and Wildlife
                               14
      767 Fifth Avenue




                                    (collectively, the “California State Agencies”), on the other hand, filed on June 5, 2019; and,
                               15

                               16   pursuant to such stipulation and agreement of the Parties, and good cause appearing,

                               17          IT IS HEREBY ORDERED:

                               18                  1.      The time for the California State Agencies to file and serve any response or
                               19   opposition to the Application (as defined in the Stipulation) is extended through 4:00 p.m. (Pacific
                               20
                                    Time) on June 7, 2019.
                               21

                               22
                                    [Signature on next page]
                               23

                               24

                               25

                               26

                               27

                               28


                             Case: 19-30088     Doc# 2429       Filed: 06/05/19    Entered: 06/06/19 12:03:44        Page 2 of
                                                                             3
                                1   APPROVED AS TO FORM AND CONTENT:

                                2

                                3   Dated: June 5, 2019

                                4   XAVIER BECERRA
                                    Attorney General of California
                                5   DANETTE VALDEZ
                                    Supervising Deputy Attorney General
                                6
                                    FELDERSTEIN FITZGERALD WILLOUGHBY &
                                7   PASCUZZI LLP

                                8
                                    /s/ Paul J. Pascuzzi
                                9   Paul J. Pascuzzi
                               10   Attorneys for California Department of Toxic
                                    Substances Control, California Department of Water
                               11   Resources acting by and though the California Energy
                                    Resources Scheduling Division and on behalf of the
                               12   State Water Project, State Water Resources Control
                                    Board, Regional Water Quality Control Boards, State
Weil, Gotshal & Manges LLP




                               13   Energy Resources Conservation and Development
 New York, NY 10153-0119




                                    Commission, California Department of Forestry and
                               14   Fire Protection (CAL FIRE), California Coastal
      767 Fifth Avenue




                                    Commission, California Air Resources Board,
                               15   Department of Parks and Recreation, San Francisco
                                    Bay Conservation and Development Commission,
                               16   Department of Housing and Community Development,
                                    Central Valley Flood Protection Board, High Speed
                               17   Rail Authority, and California Department of Fish and
                                    Wildlife
                               18

                               19                                     **END OF ORDER**

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28


                             Case: 19-30088    Doc# 2429     Filed: 06/05/19   Entered: 06/06/19 12:03:44   Page 3 of
                                                                          3
